An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1213
                        NORTH CAROLINA COURT OF APPEALS

                               Filed:   5 August 2014


STATE OF NORTH CAROLINA

      v.                                      Mecklenburg County
                                              No. 12 CRS 200756
ROBERT DELIMION GRIFFIN



      Appeal by defendant from judgment entered 19 September 2012

by Judge Eric L. Levinson in Mecklenburg County Superior Court.

Heard in the Court of Appeals 23 April 2014.


      Roy Cooper, Attorney General, by Staci T. Meyer, Special
      Deputy Attorney General, for the State.

      Irving Joyner for defendant-appellant.


      DAVIS, Judge.


      Defendant     Robert     Delimion     Griffin      (“Defendant”)     appeals

from his conviction of felonious possession of stolen property.

On appeal, he contends that the trial court erred in denying his

motion     to   dismiss     the    charge     against      him   based     on   the

insufficiency      of    the    evidence.        After    careful     review,     we

conclude that Defendant received a fair trial free from error.

                               Factual Background
                                      -2-
       The State presented evidence at trial tending to establish

the following facts:        On 5 January 2012, Mariana Rojas (“Ms.

Rojas”) left her apartment for work between 9:00 a.m. and 9:15

a.m.   She closed and locked all of her doors before she left.

       Later   that   morning   at   approximately   11:00   a.m.,   Officer

Christopher Lyon (“Officer Lyon”) of the Charlotte-Mecklenburg

Police Department was patrolling the East Boulevard/Remount Road

area of Charlotte and running registration checks on traveling

motorists.     While at this location, a Lincoln Town Car driven by

Defendant passed Officer Lyon.          Officer Lyon ran a registration

check on the Lincoln and determined that it had an inspection

violation.      He then began to pursue the vehicle in order to

perform a traffic stop.          However, Officer Lyon had difficulty

catching up to the vehicle, which was traveling in excess of 60

miles per hour in a 45 miles per hour zone, causing him to lose

sight of Defendant’s vehicle.

       When Officer Lyon finally caught up to the Lincoln, the

vehicle had turned into the driveway of a residence located at

2712 Kenihill Road.       At 11:37 a.m., he performed a traffic stop

by turning on his blue lights and pulling behind Defendant’s

vehicle, which was stopped in the residence’s driveway.
                                     -3-
    Officer Lyon could see inside the Lincoln from his vantage

point directly behind the vehicle.          He observed that the vehicle

had two occupants and saw the passenger reach under his seat.

Because of this observation, he called for backup, and, as a

result, two other officers were dispatched to his location.

    Before     either     officer   arrived,   Officer      Lyon   approached

Defendant — who was sitting in the driver’s seat — and asked for

his driver’s license and registration.           In response to Officer

Lyon’s inquiry, Defendant stated that he was “bringing stuff

over to his dad's house [and] that he was coming from Southside

Homes.”     Officer Lyon then asked if there were any guns in the

vehicle.     Defendant responded “no” but added that Officer Lyon

could “look at my TV and my DVD player.          I am going to put them

in my room.”

    Once the other officers arrived, Officer Lyon explained to

one of them that he had stopped the vehicle for an inspection

violation and that the car had been speeding.              Officer Lyon also

told the other officer that he had observed the passenger of the

vehicle place something under the passenger seat.              Officer Lyon

proceeded    to   write    Defendant   a    ticket   for     the   inspection

violation and asked Defendant to step out of the vehicle so that

he could explain the citation.             After doing so, Officer Lyon
                               -4-
asked if he could search the vehicle as well as conduct a search

of both Defendant and Defendant’s passenger.     Both Defendant and

the passenger gave their consent to the searches.

    When Defendant’s passenger stepped out of the vehicle, a

“silver check card or credit card [with] . . . the name of

Marina [sic] Rojas” fell down from the passenger seat.      Officer

Lyon then searched the vehicle and “found a silver Mac laptop

under the passenger's seat and a flat screen TV in the back seat

as well as a Blue Ray type of DVD player.”       He also found two

more credit cards with Ms. Rojas’s name printed on them.

    Officer Lyon asked Defendant who the credit cards belonged

to and Defendant responded that “it was his girlfriend's . . .

[and] her name was Marina.”   Officer Lyon then returned to his

patrol car and ran the name as it appeared on the card on his

onboard computer.   The computer search revealed that in 2008,

Ms. Rojas had reported a car break-in in which her purse, credit

card, and several other items had been stolen.

    Officer Lyon then returned to Defendant’s vehicle and asked

Defendant once again the name of his girlfriend.           Defendant

responded that her name was “Marina.”   Officer Lyon stated that

he wanted to call Ms. Rojas to confirm that Defendant was in

lawful possession of the credit card.   Defendant responded that
                                           -5-
Ms. Rojas’s number was stored on his cell phone but that “the

phone    was      dead.”      Officer         Lyon    retrieved         the    phone     from

Defendant and found that it had simply been manually “turned

off.”    Defendant then got out a second cell phone and directed

Officer Lyon to a contact listed as “wifey,” which he stated was

how Ms. Rojas was listed in the phone.                      Officer Lyon dialed that

telephone number, which resulted in no answer.

      Officer      Lyon    returned      to    his    patrol      car,    retrieved       Ms.

Rojas’s phone number from the 2008 incident report, and dialed

that number.        When she answered, he explained why he was calling

and described the items that he had found during the traffic

stop.    Ms. Rojas — who was at work — confirmed that the items

belonged     to    her,    including     the     laptop.          She    identified       the

laptop     by     providing      Officer       Lyon        with   a     password,       which

successfully started the computer.                    Ms. Rojas also told Officer

Lyon that she had never dated Defendant and did not know him.

She   also      told   Officer    Lyon    that       she    had   never       given    anyone

permission to enter her apartment or take the property that had

been found in Defendant’s vehicle.                    After speaking with Officer

Lyon, she left work and returned home.                      Officer Lyon then placed

Defendant under arrest.
                                     -6-
    When Ms. Rojas arrived at her home, she was met by two

officers.       She noticed that her kitchen door — which she had

shut and locked before leaving that morning — was open.                    One

officer stayed with Ms. Rojas while the other officer searched

the home.       She then entered the residence and identified the

items recovered from Defendant’s vehicle during the traffic stop

as the missing items from her home.

    Defendant      was   charged    with    larceny    after   breaking    and

entering and felonious possession of stolen goods, and a trial

was held on 17 September 2012 in Mecklenburg County Superior

Court.    At the close of all the evidence, Defendant moved to

dismiss   the    two   charges   based     on   the   insufficiency   of   the

evidence.   The trial court denied Defendant’s motion.

    The jury found Defendant guilty of both charged offenses,

and the trial court arrested judgment on the larceny conviction.

Defendant was sentenced to an active term of imprisonment of 8

to 19 months.     Defendant gave notice of appeal in open court.

                                   Analysis

    Defendant's only argument on appeal is that the trial court

erred in denying his motion to dismiss the charge of felonious

possession of stolen property based on the insufficiency of the

evidence.       Whether the evidence is sufficient to withstand a
                                           -7-
motion to dismiss is a question of law that is reviewed de novo

on appeal.     State v. Bagley, 183 N.C. App. 514, 523, 644 S.E.2d

615, 621 (2007).           A defendant's motion to dismiss should be

denied if there is substantial evidence of (1) each essential

element of the offense charged; and (2) defendant being the

perpetrator of the offense.              State v. Scott, 356 N.C. 591, 595,

573   S.E.2d   866,    868      (2002).        “Substantial     evidence     is   such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”            State v. Smith, 300 N.C. 71, 78–79,

265 S.E.2d 164, 169 (1980).

      In   ruling     on   a    motion    to     dismiss,   the    trial    court   is

required     to     view       all   the       evidence     —     whether    direct,

circumstantial, or both — in the light most favorable to the

State, making all reasonable inferences from the evidence in

favor of the State.            State v. Kemmerlin, 356 N.C. 446, 473, 573

S.E.2d 870, 889 (2002). Contradictions and discrepancies are for

the jury to resolve and do not warrant dismissal.                           State v.

Powell, 299 N.C. 95, 99, 261 S.E.2d 114, 117 (1980).

      “The essential elements of felonious possession of stolen

property are: (1) possession of personal property, (2) which was

stolen pursuant to a breaking or entering, (3) the possessor

knowing or having reasonable grounds to believe the property to
                                             -8-
have been stolen pursuant to a breaking or entering, and (4) the

possessor acting with a dishonest purpose.”                            State v. McQueen,

165 N.C. App. 454, 459, 598 S.E.2d 672, 676 (2004) (internal

citation omitted), disc. review denied, 359 N.C. 285, 610 S.E.2d

385 (2005).

    First,       Defendant       contends          the        State    did     not    present

substantial      evidence       that    he       was     in    “either       possession     or

constructive possession of stolen property.”                          We disagree.

    “[P]ossession of stolen goods . . . may be either actual or

constructive.           Constructive             possession           exists       when    the

defendant, while not having actual possession of the goods, . .

. has the intent and capability to maintain control and dominion

over the[m].”        State v. Szucs, 207 N.C. App. 694, 698, 701

S.E.2d 362, 365 (2010) (citation, quotation marks, and brackets

omitted).     However, mere presence at an area where contraband is

located   does     not,    in    and    of       itself,       establish       constructive

possession    unless      there        is    a     “close       juxtaposition         to   the

contraband    as   to     raise    a    reasonable             inference      of     control.”

State v. Privette, ___ N.C. App. ___, ___, 721 S.E.2d 299, 309

(citation and quotation marks omitted), disc. review denied, ___

N.C. ___, 724 S.E.2d 532 (2012).
                                    -9-
     Defendant contends that he “did not have exclusive control

of [the] property and the fact that he was the driver of the car

in   which   the   property   was    discovered,        without   more,   was

insufficient to establish the possession element.”                Defendant’s

argument lacks merit.

     The stolen goods — the laptop, television, and DVD player —

were all found in the backseat and under the front passenger

seat of Defendant’s car when he was stopped by Officer Lyon.

Our Supreme Court has held that “one who has the requisite power

to control access to and use of a vehicle . . . has also the

possession of the known contents thereof.”              State v. Eppley, 282

N.C. 249, 254, 192 S.E.2d 441, 445 (1972).               Moreover, Defendant

conceded he was aware that the goods were in the backseat of his

vehicle.     He told Officer Lyon that he was moving “my stuff”

into his father’s house, referred to the stolen property as “my

T.V. and my DVD player,” and stated that he was going to put

them in his room.    Therefore, Defendant’s control of the vehicle

and acknowledgment of the goods’ presence inside the vehicle are

sufficient to raise a reasonable inference that Defendant was in

possession of the stolen property.

     Second,   Defendant   contends       the   State    failed   to   present

substantial evidence that Defendant “knew or should have known
                                     -10-
that the possession or presence of this property, which was in

his car, resulted from a breaking or entering of an apartment. .

. .” We disagree.

      “The    doctrine   of    recent     possession   is    a    rule    of     law

creating the presumption that a person in possession of recently

stolen property is guilty of its wrongful taking and of the

unlawful entry associated with that taking.”                McQueen, 165 N.C.

App. at 459, 598 S.E.2d at 676.            We have held that the doctrine

of recent possession is applicable to the crime of felonious

possession of stolen property.              Id. at 459–60, 598 S.E.2d at

676–77.      “When the doctrine of recent possession applies in a

particular case, it suffices to repel a motion for nonsuit and

defendant's guilt or innocence becomes a jury question.”                       State

v. Milligan, 192 N.C. App. 677, 682, 666 S.E.2d 183, 187 (2008)

(citation and quotation marks omitted).

      In order for the doctrine of recent possession to apply,

the State must show “(1) the property was stolen, (2) defendant

had   possession    of   the   property,     subject   to   his    control       and

disposition to the exclusion of others, and (3) the possession

was sufficiently recent after the property was stolen, as mere

possession     of   stolen     property    is   insufficient      to     raise    a
                                           -11-
presumption     of    guilt.”        McQueen,      165    N.C.       App.   at    460,    598

S.E.2d at 676-77.

       Here, as discussed above, the State presented substantial

evidence from which the jury could find that Defendant possessed

stolen     property     and       that     he     had     sole        control      of     it.

Furthermore, the State also presented evidence that Ms. Rojas

left     her   home   for     work    at     9:00       a.m.    on    the     morning      of

Defendant’s      arrest     and      locked       all    of     her    doors.           Then,

approximately two hours later, Defendant was found in possession

of items stolen from her residence.                      Upon being contacted by

Officer Lyons, Ms. Rojas then returned home to find her front

door wide open, and she identified the items that were found in

possession of Defendant as items missing from her home.

       We believe the doctrine of recent possession applies and

serves    to   establish      that       Defendant       knew    or     had      reasonable

grounds to believe the items at issue were stolen pursuant to a

breaking or entering.          Therefore, the trial court did not err in

denying Defendant’s motion to dismiss.

                                     Conclusion

       For the reasons stated above, we conclude that Defendant

received a fair trial free from error.

       NO ERROR.
                         -12-
Judges ELMORE and McCULLOUGH concur.

Report per Rule 30(e).